Defendant appeals from a judgment of the County Court, Kings *1042County, convicting him of the crimes of rape in the first degree and assault in the second degree. Judgment reversed on the law and a new trial ordered in the interests of justice. The Trial Judge unduly indicated his disbelief of the testimony of defendant and of his witness Adams. Moreover, it was error to rule that the defendant was bound by answers elicited on cross-examination of complainant. Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.